Title: From George Washington to Colonel Daniel Brodhead, 5 March 1779
From: Washington, George
To: Brodhead, Daniel


Sir
Head Quarters Middle Brook 5th March 1779
Brigadier General McIntosh having requested from Congress leave to retire from the command to the Westward, they have, by a Resolve of the 20th Feby, granted his request, and directed me to appoint an Officer to succeed him—From my opinion of your Abilities, your former acquaintance with the back Country, and the knowledge you must have acquired upon this last tour of duty, I have appointed you to the command in preference to a stranger, who would not have time to gain the necessary information between that of his assuming the command and the commencement of operations.
As soon as Congress had vested me with the superintendance and direction of Affairs to the Westward, I gave General McIntosh orders to make the preparations and enquiries contained in my letters of the 31st January & 15th Feby last. Copies of these letters he will deliver to you, and will inform you how far he hath proceeded in the several matters recommended to him, and will likewise communicate to you what measures he may have taken and what orders may have been given towards the completion of the remainder.
You will observe by my letter of the 15th February that I have directed the Commy Genl to endeavour to form his Magazines by the 1st of May, by which time I hope the other preparations will be in sufficient forwardness to move. To induce you to exert yourself to the utmost to be ready by the above time, I need only make use of one argument, which is, that the success of the intended expedition does not depend upon the progress of one Body of Men, but upon the co operation of several, any one of which failing in point of time, may occasion the failure of the whole. The establishment of adequate Magazines, and the preparation of a sufficient number of Boats, of the kind that may be deemed most proper, are what ought principally to engage your attention. Should the enquiries concerning the Country, the Waters, the distances &ca be not so compleat as might be wished, we might yet proceed; but without the others we must be intirely at a stand.
I had desired General McIntosh to come down after he had put the matters recommended to him in a proper train, and to bring down a list of such Stores and other necessaries as might be wanting for the expedition. But I do not see how there will be a possibility of your doing this. Had General McIntosh have come down, you would have been fully competent to carrying on the preparations, but if you quit the post I apprehend there will be no Officer left of sufficient weight and Ability. This is an opinion which I would wish you to keep to yourself, because it might give offence to Officers in all other respects very worthy of the Stations they fill.
I must therefore desire you to remain at Fort Pitt, and you shall be from time to time fully informed of every thing necessary for your Government.
I have directed General McIntosh, in case you should be absent, to send to you by a special Messenger wherever you may be, and I must desire you to repair to Fort Pitt with the utmost expedition, as you will notwithstanding every exertion, find the time which you have for the execution of the Business full short for its completion. I am Sir Your most obt & humble Servt
Go: Washington